          Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SYSTEM AGENCY F/K/A STAR SYSTEM SA,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-CV-6486 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
JOSEPH VILLANUEVA A/K/A JOSEPH CELABI-                                 :       AND ORDER
VILLANUEVA,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        System Agency (“System”), an international modeling agency, brings this action against

its former Chief Strategy Officer, Joseph Villanueva. In particular, System alleges that,

following his termination, Villanueva tried to stall System’s operations, poach System’s

employees and models, and ruin System’s reputation. ECF No. 43 (“FAC”), ¶¶ 1-5. In its

original Complaint, filed on July 12, 2019, System brought state-law tort claims against

Villanueva and his company Republicist, LLC (“Republicist”), invoking the Court’s diversity

jurisdiction. ECF No. 5 (“Compl.”). Proceeding without counsel, Villanueva answered the

Complaint, asserting that the parties lacked diversity, ECF No. 31 (“Answer”), ¶¶ 6, 9; denying

System’s allegations, id. ¶¶ 12-101; and alleging a $100,000 counterclaim for unpaid

commissions, id. at 7.1 On February 25, 2020, System amended its complaint against Villanueva

to add three paragraphs rebutting Villanueva’s argument that the Court lacks subject-matter

jurisdiction and leaving the rest of the complaint substantially unchanged. See FAC ¶¶ 7-9. On



1
       Republicist did not file an answer and, on January 29, 2020, this Court granted System’s
motion for default judgment against the company. ECF No. 30.


                                                         1
         Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 2 of 11




July 3, 2020, System moved for summary judgment against Villanueva on six of its seven claims

against him. ECF No. 49; see also ECF No. 52 (“Pl.’s Mem.”). Villanueva has not filed an

answer to System’s First Amended Complaint, but opposes System’s motion for summary

judgment. ECF No. 57.

        Summary judgment is appropriate where the pleadings and admissible evidence

demonstrate “no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see also Johnson v. Killian, 680 F.3d 234, 236 (2d Cir.

2012) (per curiam). The initial burden of establishing that no genuine factual dispute exists rests

upon the party seeking summary judgment. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29,

36 (2d Cir. 1994). As relevant here, to carry that burden, the party must “cit[e] to particular parts

of materials in the record, including depositions, documents, . . . affidavits or declarations, . . . or

other materials.” Fed. R. Civ. P. 56(c)(1)(A). Significantly, “[t]he evidence considered on

summary judgment must generally be admissible evidence.” LaSalle Bank Nat’l Ass’n v.

Nomura Asset Cap. Corp., 424 F.3d 195, 205 (2d Cir. 2005). And consistent with that

admonition, any “affidavit or declaration . . . must be made on personal knowledge, set out facts

that would be admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

        More specifically, for a document to be admitted into evidence, it must be authenticated

by extrinsic “evidence sufficient to support a finding that the item is what the proponent claims it

is,” Fed. R. Evid. 901(a), or be a “self-authenticating” document for which such extrinsic

evidence is not necessary, Fed. R. Evid. 902. Thus, “[d]ocuments that are not ‘attached to an

affidavit made on personal knowledge setting forth facts that would be admissible in evidence’

and sufficient to authenticate the document ‘cannot be considered’” on summary judgment.




                                                   2
         Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 3 of 11




Shanchun Yu v. Diguojiaoyu, Inc., No. 18-CV-7303 (JMF), 2019 WL 6174204, at *7 (S.D.N.Y.

Nov. 20, 2019) (quoting Stuart v. Gen. Motors Corp., 217 F.3d 621, 635 n.20 (8th Cir. 2000)).

So too, “[a]n affidavit of the opposing party’s attorney which does not contain specific facts or is

not based on first-hand knowledge is not entitled to any weight.” Wyler v. United States, 725

F.2d 156, 160 (2d Cir. 1983); see also Little v. City of New York, 487 F. Supp. 2d 426, 433 n.2

(S.D.N.Y. 2007) (“The law is clear that an attorney’s affirmation that is not based on personal

knowledge of the relevant facts is to be accorded no weight on a motion for summary

judgment.”). If the party moving for summary judgment “fails to fulfill its initial burden of

providing admissible evidence of the material facts entitling it to summary judgment, summary

judgment must be denied.” Giannullo v. City of New York, 322 F.3d 139, 140-41 (2d Cir. 2003)

(internal quotation marks and modifications omitted).

       In light of these well-established standards, System’s motion must be denied because the

company fails to submit any admissible evidence. System does submit a slew of documents in

support of its motion, see ECF Nos. 52-2 through -18 and 59-2 through -5, but its sole attempt to

authenticate all but documents relating to service (which are not relevant to the substance of

System’s claims) consists of two affidavits from its counsel, Rania V. Sedhom, ECF Nos. 50, 59-

1. Each of the affidavits does include the obligatory assertion that Sedhom “ha[s] personal

knowledge of the matters set forth in this Affidavit,” ECF No. 50, ¶ 2; ECF No. 59-1, ¶ 2, but

given the nature of the documents (for example, email and text messages to which, with rare

exception, Sedhom was not a party; an allegedly fraudulent Credit Suisse document sent by

Villanueva to someone else; an alleged Instagram post; and a document, of unknown

provenance, listing people to whom Villanueva allegedly sent defamatory email messages), that

is plainly untrue and, in any event, the affidavits do not “show that the affiant or declarant is




                                                  3
         Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 4 of 11




competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). Moreover, to the extent that

some of the documents might otherwise qualify as business records, the affidavits fail to provide

any of the necessary foundation under Rule 803(6) of the Federal Rules of Evidence. Thus, the

documents attached to Sedhom’s affirmation are inadmissible and may not be considered. See

Union Ins. Soc’y of Canton, Ltd. v. William Gluckin & Co., 353 F.2d 946, 952 (2d Cir. 1965);

Baity v. Kralik, 51 F. Supp. 3d 414, 419 (S.D.N.Y. 2014). Although (some of) the documents

may be capable of admission into evidence at trial — that is, with proper authentication and

foundation — they are not admissible on this record and do not support summary judgment.

       That does not resolve System’s motion, however, because the company makes one other

argument in its initial brief that, if accepted, could conceivably support summary judgment even

in the absence of admissible evidence. Specifically, System argues that Villanueva “effectively

admitted every allegation in the First Amended Complaint” because he failed to answer it in

accordance with Rule 8 of the Federal Rules of Civil Procedure. Pl.’s Mem. at 17. But the Court

rejects this argument for several reasons. First, System conspicuously dropped the argument in

its reply brief and, thus, it can be deemed abandoned. See, e.g., Galin v. Hamada, No. 15-CV-

6992 (JMF), 2016 WL 2733132, at *3 (S.D.N.Y. May 10, 2016). Second, and in any event,

System fails to cite, and the Court has not found, any authority to support this argument.2 If

anything, the limited case law addressing similar situations cautions against deeming Villanueva

to have admitted the facts alleged in the First Amended Complaint. See, e.g., Third World




2
        Remarkably, the only authority System cites (other than Rule 8) is an intermediate state-
court decision. See Pl.’s Mem. at 17 (citing R & G Brenner Income Tax Consultants v.
Gilmartin, 89 N.Y.S.3d 85 (App. Div. 2018)). That decision obviously did not address the
Federal Rules of Civil Procedure. Making matters worse, the case did not even involve a similar
situation. See 89 N.Y.S.3d at 89 (reversing the trial court’s grant of summary judgment on an
amended complaint that the defendant had no opportunity to answer).


                                                 4
         Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 5 of 11




Media, LLC v. Haw. Members of Swarm, No. 11-CV-00536 (DAE) (RLP), 2012 WL 12892431,

at *3 (D. Haw. July 25, 2012) (declining to recognize the defendant’s defective answer “as an

effective admission to the allegations” in an amended complaint and allowing the defendant to

amend his answer to comport with Rule 8 requirements); Mont. Pro. Sports, LLC v. Great Plains

Football League, Inc., No. 07-CV-3081 (DSD) (JJG), 2007 WL 9735950, at *1 (D. Minn. Sept.

20, 2007) (declining to apply Rule 8’s remedy to pro se defendants with defective answers and

affording the defendants time to amend). Moreover, any argument for doing so is even weaker

here because Villanueva properly answered System’s original complaint, and the First Amended

Complaint is identical to the original complaint save for three paragraphs that System added to

rebut Villanueva’s assertion that the Court lacks subject-matter jurisdiction over the dispute. See

Answer ¶ 9 (“There is no diversity of the parties. Plaintiff’s principal place of business is in New

York state.”); FAC ¶¶ 7-9 (contending that System’s principal place of business is in France).

       In essence, System asks to the Court to enter a default judgment against Villanueva based

on his failure to answer the First Amended Complaint. See Fed. R. Civ. P. 55; see also, e.g.,

Freedom Mortg. Corp. v. Weisblum, No. 19-CV-2033 (DRH) (AKT), 2020 WL 5881235, at *3

(E.D.N.Y. Aug. 19, 2020) (“A default constitutes an admission of all well-pleaded factual

allegations in the complaint and the allegations as they pertain to liability are deemed true.”).

Notably, however, System did not move for entry of a default judgment against Villanueva (as it

had against Republicist). Even more notably, had System made such a motion, it would almost

certainly not be entitled to the relief it seeks given that Villanueva is proceeding pro se and is

“otherwise defend[ing]” against System’s claims. Fed. R. Civ. P. 55(a); see also 10A Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2682 (4th ed.) (“The words

‘otherwise defend’ refer to the interposition of various challenges to such matters as service,




                                                  5
         Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 6 of 11




venue, and the sufficiency of the prior pleading, any of which might prevent a default if pursued

in the absence of a responsive pleading. . . . [I]f defendant appears and indicates a desire to

contest the action, the court can exercise its discretion and refuse to enter a default.”); Enron Oil

Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993) (noting that pro se litigants are “afforded extra

leeway in meeting the procedural rules governing litigation, and trial judges must make some

effort to protect a party so appearing from waiving a right to be heard because of his or her lack

of legal knowledge”). The Court will not allow System to do via Rules 8 and 56 what it could

not do via Rule 55.

       For the foregoing reasons, System’s motion to summary judgment must be and is

DENIED. Further, rather than requiring Villanueva to file an answer to System’s First Amended

Complaint, the Court deems Villanueva’s Answer to the original complaint to be responsive to

the nearly identical First Amended Complaint. See DiGeronimo v. Payne, No. 01-CV-8386

(LAP) (FM), 2002 WL 1268011, at *4 (S.D.N.Y. June 6, 2002) (“[T]he Court will deem [the pro

se defendant’s] original answer to be applicable to the amended complaint . . . .”). Finally, to

discuss the next steps in this litigation — including why the Court believes that the parties should

settle their dispute — the parties shall appear for a telephone conference on January 13, 2021, at

2:30 p.m. To access the conference, counsel for System and Villanueva should call 888-363-

4749 and use access code 5421540#. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.) No later than two business

days before the conference, Villanueva shall provide the telephone number from which he will

connect to the conference to counsel for System; and no later than one business day before the

conference, counsel for System shall email the Court a list of all those who will participate in the

conference and the telephone numbers they will use to participate in accordance with the Court’s




                                                  6
Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 7 of 11
           Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 8 of 11


                     United States District Court
                     Southern District of New York
                     P ro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
           Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 9 of 11


                     United States District Court
                     Southern District of New York
                     P ro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                        State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
        Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 10 of 11

                   United States District Court
                   Southern District of New York
                   Temporary Pro Se Filing@nysd.uscourts.gov.


                 INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    x    SIGN. You must sign your document by either signing the document before
         you scan it or typing “/s/ [Your Name].” The Court will accept typed
         signatures in this format.

    x    CONTACT INFORMATION. The document must include your name,
         address, telephone number and email address (if available).
    x    SUBJECT LINE. For existing cases, the subject line of the email must
         read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
         the email must read, “Pro Se Filing – New Case.”
    x    EMAIL the PDF document to
         Temporary Pro Se Filing@nysd.uscourts.gov.

Can I start a new case by email?
    x    YES. To start a new case, you may email your complaint to
         Temporary Pro Se Filing@nysd.uscourts.gov.

    x    In addition to emailing your complaint, you must either (1) email an
         application requesting that the fee be waived, available at
         https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
         are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
         FEE PAID.” Payment must be made within 21 days by certified check or
         money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
         Room 120, 500 Pearl Street, New York, NY 10007. The check must include
         the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    x    NO. You must only include the attached document(s) for filing. No one will
         read messages in the body of the email and no one will respond to any
         questions.




                    500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                         300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:19-cv-06486-JMF Document 61 Filed 12/22/20 Page 11 of 11
                                                          Instructions: Email Pro Se Filings
                                                                                 Page 2 of 2


Will someone respond to my email?
    x    NO. This email address cannot respond to inquiries. The Clerk’s Office will
         download the email attachment. This is a NO-REPLY email address. But
         you may call (212) 805-0175 to confirm that your documents were received.
         Please wait at least one week before calling.

Can I email the assigned judge instead?
    x    NO. Any submission emailed to any other court email address will be
         disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    x    NO. If you are unable to email your documents, you must submit them by
         mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    x    YES. But please include your email address, if available, in the document.
         The Court will only communicate with the email address listed on the filed
         documents, and only if you have consented to receive court documents by
         email.

Can I receive court documents by email?
    x    YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    x    NO. After the document is emailed to the Court and electronically filed,
         your adversary will receive electronic notification of the filing.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
